Order so far as appealed from unanimously reversed on the facts and as a matter of discretion, with $20 costs and disbursements to the appellant, and the motion granted, with $10 costs, and judgment is directed to be entered dismissing the complaint, with costs.- No affidavit of merits is submitted nor is there a substantial showing of valid excuse or justification for the delay. (Rist v. 234 East 33rd Corp., 4 A D 2d 867; Cooper v. Schnabolk, 283 App. Div. 937.) Concur — Botein, P. J., Rabin, M. M. Frank, McNally and Stevens, JJ.